Name: Commission Regulation (EC) No 834/2003 of 14 May 2003 amending Regulation (EC) No 1899/97 laying down rules for the application in the poultrymeat and egg sectors of the arrangements under the Europe Agreements with central and eastern European countries provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  European construction;  animal product
 Date Published: nan

 Avis juridique important|32003R0834Commission Regulation (EC) No 834/2003 of 14 May 2003 amending Regulation (EC) No 1899/97 laying down rules for the application in the poultrymeat and egg sectors of the arrangements under the Europe Agreements with central and eastern European countries provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 Official Journal L 120 , 15/05/2003 P. 0020 - 0021Commission Regulation (EC) No 834/2003of 14 May 2003amending Regulation (EC) No 1899/97 laying down rules for the application in the poultrymeat and egg sectors of the arrangements under the Europe Agreements with central and eastern European countries provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1408/2002 of 29 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(1), and in particular Article 1(3) thereof,Having regard to Council Decision 2003/18/EC of 19 December 2002 concerning the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(2), and in particular Article 3(2) thereof,Having regard to Council Decision 2003/263/EC of 27 March 2003 concerning the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(3), and in particular Article 3 thereof,Whereas:(1) Regulation (EC) No 1408/2002 repealed Regulation (EC) No 1727/2000.(2) Decision 2003/18/EC repealed Regulation (EC) No 2435/2000.(3) Decision 2003/263/EC provides for the direct management on entry into the territory of the Community of quotas of certain products in the poultrymeat and egg sectors originating in Poland at a reduced rate of customs duty, and repeals Regulation (EC) No 2851/2000.(4) Following the repeal of Regulations (EC) Nos 1727/2000, 2435/2000 and 2851/2000, the references to these acts in Commission Regulation (EC) No 1899/97(4), as last amended by Regulation (EC) No 1525/2002(5), should be deleted.(5) Repayment of import duties on products of group 17 listed in Part B of Annex I to Regulation (EC) No 1899/97 imported under licences used from 1 April 2003 is carried out in accordance with Articles 878 to 898 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(6), as last amended by Regulation (EC) No 444/2002(7).(6) To limit the potential trade problems that might temporarily arise from the parallel existence of two different management procedures for some tariff quotas in the egg sector, i.e. management via the quarterly issue of import licences and management according to the "first come first served" principle in line with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93, import licence holders should be given the possibility of cancellation with release of the security.(7) Regulation (EC) No 1899/97 should therefore be amended accordingly.(8) Given that the Protocol approved by Decision 2003/263/EC entered into force on 1 April 2003, provision should be made for this Regulation to apply from the same date.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1899/97 is amended as follows:1. The title is replaced by the following:"Commission Regulation (EC) No 1899/97 of 29 September 1997 laying down rules for the application in the poultrymeat and egg sectors of the arrangements provided for by Council Regulations (EC) Nos 2290/2000, 2433/2000 and 2434/2000".2. In Article 1, the first paragraph is replaced by the following:"1. All imports into the Community under the arrangements provided for in Council Regulations (EC) Nos 2290/2000(8), 2433/2000(9) and 2434/2000(10) of products covered by Annex I to this Regulation shall be subject to presentation of an import licence."3. Part B of Annex I is deleted.Article 21. Holders of import licences issued under Regulation (EC) No 1899/97 for group 17 listed in Part B of Annex I thereto in its version before entry into force of this Regulation who applied for those licences between 1 and 7 December 2002 or between 1 and 7 March 2003 may request, before 15 May 2003, their cancellation with release of the security.2. Member States shall notify to the Commission before 20 May 2003 the volume of cancelled licences.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 205, 2.8.2002, p. 9.(2) OJ L 8, 14.1.2003, p. 18.(3) OJ L 97, 15.4.2003, p. 53.(4) OJ L 267, 30.9.1997, p. 67.(5) OJ L 229, 27.8.2002, p. 10.(6) OJ L 253, 11.10.1993, p. 1.(7) OJ L 68, 12.3.2002, p. 11.(8) OJ L 262, 17.10.2000, p. 1.(9) OJ L 280, 4.11.2000, p. 1.(10) OJ L 280, 4.11.2000, p. 9.